      9:20-cv-01505-SAL          Date Filed 03/23/21       Entry Number 19        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Marion Brewster,                    )                  C/A No. 9:20-cv-1505-SAL
                                    )
                        Petitioner, )
                                    )
v.                                  )
                                    )                  ORDER
Warden Phelps,                      )
                                    )
                        Respondent. )
___________________________________ )

   This matter is before the court for review of the Report and Recommendation of United States

Magistrate Judge Molly H. Cherry (the “Report”), recommending dismissal of the petition without

prejudice and without requiring a return. [ECF No. 14.] Attached to the Report is a Notice of

Right to File Objections. Id. at p.6 No party filed objections to the Report, and the time for filing

objections has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, and



                                                  1
      9:20-cv-01505-SAL      Date Filed 03/23/21   Entry Number 19      Page 2 of 2




incorporates the Report, ECF No. 14, by reference herein.     Accordingly, the petition is

DISMISSED without prejudice and without requiring a return.

   IT IS SO ORDERED.

                                                       /s/ Sherri A. Lydon______________
                                                       United States District Judge
March 23, 2021
Florence, South Carolina




                                            2
